department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc pa apjp scaf-129429-02 internal_revenue_service national_office significant service_center advice memorandum for associate area_counsel - salt lake city small_business self-employed cc sb slc from subject ashton p trice senior technician reviewer cc pa apjp form_1041 and application of internal_revenue_code i r c sec_6702 this service_center advice responds to your memorandum dated date in accordance with sec_6110 this service_center advice should not be cited as precedent issue sec_1 whether form sec_1041 by which purported trusts claim refunds in the amount of social_security_taxes paid_by the trust’s fiduciary are valid returns under sec_6011 whether form sec_1041 by which purported trusts claim refunds in the amount of social_security_taxes paid_by the trust’s fiduciary are subject_to the frivolous_return penalty under sec_6702 what assessment and collection procedures should the service use to recover erroneous refunds based on form sec_1041 that claim refunds in the amount of social_security_taxes withheld from the purported fiduciary’s lifetime earnings conclusion sec_1 the service should treat these form sec_1041 as valid returns under sec_6011 unless entries on the returns or attached correspondence negate the intent to file the service may assess the frivolous_return penalty under sec_6702 against individuals who file form sec_1041 claiming refunds in the amount of social_security_taxes paid if the service determines that the trusts are shams scaf-129429-2 sec_6201 authorizes the service to summarily assess the erroneously refunded or credited amount of income_tax withholdings claimed on the form_1041 once assessed the service may avail itself of all of the administrative and judicial collection remedies available under the code to recover an erroneous refund facts some individuals file form sec_1041 titled u s income_tax return for estates and trusts claiming a refund of all social_security_taxes paid during their lifetimes the promoters of this scheme instruct individuals to request a lifetime earnings statement from the social_security administration and to request an employer_identification_number ein from the service as a basis for preparing the claim the promoter prepares a form_1041 based on the lifetime earnings statement and the ein and charges the individual a preparation fee the individual’s name followed by the word trust is listed as the name of the trust taxpayer on the form_1041 the individual filing the claim is listed as fiduciary of the trust the amount of the individual’s lifetime earnings subject_to social_security_tax is listed on the form_1041 on the line titled total income the trust then takes a deduction equal to the amount reported as total income on the line titled fiduciary fees after a deduction for exemptions the form_1041 reports negative taxable_income and zero tax_liability the trust then reports the lifetime social_security_tax withholding as federal_income_tax withheld on line 24e of the form_1041 since the form_1041 shows no tax_liability the trust requests a refund for the amount equal to the individual’s fiduciary’s lifetime social_security withholdings generally the individual signs the form_1041 as the fiduciary trustee of the trust law and analysi sec_1 handling of form sec_1041 a validity of form sec_1041 the courts have extensively interpreted the sec_6011 return requirement under that precedent we think that the service should treat these form sec_1041 as valid returns triggering the statute_of_limitations on assessment in 293_us_172 the supreme court stated that p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law see also 464_us_386 280_us_453 the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must scaf-129429-2 execute the return under penalties of perjury 82_tc_766 aff’d per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining whether the failure_to_file_penalty of sec_6651 applies apart from the so-called tax_protester cases there is little authority for determining what constitutes an honest and reasonable attempt to satisfy the requirements of the tax law see eg 618_f2d_280 5th cir zeros and constitutional objections 627_f2d_830 7th cir 426_f2d_519 10th cir beard supra 78_tc_558 and sochia v commissioner tcmemo_1998_294 courts however have been reluctant to declare defective or incomplete returns as nullities in the absence of protester language or other statements negating the intent to file cases such as badaracco steines v commissioner tcmemo_1991_588 frivolous schedule c claiming dollar_figure billion loss and nicolaisen v commissioner tcmemo_1985_120 are typical in badaracco the taxpayer filed returns that were fraudulent but which contained no tax_protester arguments or alterations to the official return form despite the fraudulent nature of the returns the supreme court declared them valid for purposes of starting the statute_of_limitations noting that a lthough those returns in fact were not honest the holding in zellerbach does not render them nullities badaracco u s pincite therefore despite the fact that a return may erroneously fraudulently or frivolously claim a refund for the taxpayer’s lifetime social_security_tax withholdings it is considered a valid_return for purposes of starting the statute_of_limitations on assessment under the circumstances we think that a reviewing court would conclude that the form sec_1041 are valid returns under sec_6011 and the judicial substantial compliance standard the documents do not contain overt constitutional objections to the income_tax and are not otherwise characterized by traditional tax_protester arguments individuals filing these fraudulent_returns claims apparently do not make statements negating the intent to file see processing of form sec_1041 below we therefore recommend that the service treat the form sec_1041 as returns within the meaning of sec_6011 b processing of form sec_1041 we suggest that the service take appropriate steps to adjust the accounts of the affected taxpayers whether or not the service has erroneously issued the requested refunds in each case where the service has not issued a refund the service presumably entered the appropriate freeze code on the taxpayer’s account to ensure that the claimed overpayment was not refunded we recommend that the service reverse the scaf-129429-2 reported prepayment_credits withholding on the account this action would bring the taxpayer’s account into balance since the reported tax_liability on the return was zero and the prepayment_credits after the reversal are zero also as noted above the filing of an original return reflecting an overpayment constitutes a claim_for_refund until the service disallows the claim the limitations_period for filing suit in district_court or claims_court remains open therefore we recommend that the service issue a formal notice of claim disallowance as provided by sec_6532 to start the limitations_period running once the notice of claim disallowance is issued the taxpayer has two years to challenge the claim disallowance in court occasionally entries on a return or attached statements or correspondence might be inconsistent with one of the four factors of the substantial compliance standard cited in beard for example in 114_tc_136 the tax_court found that an attached disclaimer negated the jurat and that the substantial compliance standard was not met if a service employee finds correspondence or attachments included with returns that could affect whether a form_1041 is a valid_return the employee should seek legal advice frivolous_return penalties prior to the enactment of sec_6702 congress was concerned with the rapid growth in deliberate defiance of the tax laws by tax protesters the service had big_number protester returns under examination as of date congress recognized that many of those protesters were induced to file protester returns through the criminal conduct of others congress also recognized that promoters and advisors frequently emphasized the lack of any penalty when sufficient tax had been withheld from wages and encouraged others to play the audit_lottery sec_6702 was enacted because congress believed that an immediately assessable penalty on the filing of protester returns would help deter the filing of such returns and would demonstrate the government’s determination to maintain the integrity of the income_tax system sec_6702 imposes an immediately assessable penalty of dollar_figure on any individual who files a document which purports to be a return of income_tax if the document fails to contain information from which the substantial correctness of the amount of tax_shown_on_the_return can be judged or contains information that on its face indicates that the amount of tax_shown_on_the_return is substantially incorrect and such conduct arises from a position which is frivolous or from a desire which appears on the face of the purported return to delay or impede administration of the federal_income_tax laws a individual in order to assess the frivolous_return penalty under sec_6702 an individual must file the document in question the returns in question purport to be returns filed by trusts not individuals sec_6702 does not apply to returns that trusts file even if scaf-129429-2 those returns are clearly frivolous accordingly the service should not assert the sec_6702 penalty unless the trust is a sham if the trust is a sham the service should disregard it and treat the return as if filed by an individual while the information on the face of a form_1041 may make one question the validity of the trust that information alone does not establish that the trust is a sham even a valid trust can file a frivolous_return therefore we believe that the service should investigate the trusts listed on the form sec_1041 and establish that they are in fact shams that are disregarded for federal tax purposes before assessing a frivolous_return penalty against the individual using the sham b purports to be a return of tax imposed by subtitle a another requirement for proper assessment of the sec_6702 penalty is that the individual file what purports to be a return of tax imposed by subtitle a under the facts related the document being filed is a form_1041 u s income_tax return for estates and trusts income taxes on estates and trusts are imposed by subtitle a of the code see sec_641 et seq furthermore line 24e of the form_1041 claims that federal_income_tax has been withheld and the amount withheld is the amount that should be refunded in full thus we conclude that the form sec_1041 being filed are what purport to be returns of tax imposed by subtitle a sec_6702 we recognize that the underlying rationale for the filing of the form_1041 may be that individuals are seeking to recover social_security_taxes that have been withheld from their lifetime earnings furthermore social_security_taxes are not taxes imposed by subtitle a they are imposed by subtitle c thus one might argue that sec_6702 does not apply because the form sec_1041 in question are actually claims for refund of social_security_taxes and not returns of tax imposed by subtitle a such an argument however ignores the fact that nothing filed with the form sec_1041 states the underlying rationale on which individuals file the returns the documents as filed clearly purport to be income_tax returns under sec_6702 purported returns are subject_to the frivolous_return penalty see 737_f2d_751 8th cir c contains information that on its face indicates the self-assessment is substantially incorrect it is our understanding that the form sec_1041 contain information that facially indicates that the self-assessments are substantially incorrect these returns list the amount of we have found no case in which a_trust was treated as a sham for purposes of assessing a penalty under sec_6702 we believe however that the analysis of what constitutes a sham trust for purposes of determining a deficiency against an individual would be equally applicable with respect to determining when it is appropriate to assess the sec_6702 penalty against an individual filing an income_tax return purported trust scaf-129429-2 the taxpayers’ lifetime earnings subject_to social_security_taxes as the total income typically the returns fail to identify the source or type of income that constitutes the total income although the return requests this information the return then claims there were fiduciary fees in the exact amount as the total income after claiming deductions for exemptions reporting a negative taxable_income and zero tax_liability the taxpayers report the amount of lifetime social_security_tax withholdings as income_tax withholdings on the returns and claim refunds for that amount such a combination of line item entries and highly unlikely amounts indicates that the self-assessment is substantially incorrect for purposes of sec_6702 d frivolous position sec_6702 also requires that the taxpayer’s position for providing the substantially incorrect information on the return be due to a frivolous position or a desire which appears on the face of the return to impede tax_administration sec_6702 we believe that it is patently frivolous to contend that total income represents fiduciary fees furthermore the substance of the taxpayers’ refund claims are an attempt by individual taxpayers to obtain refunds of their personal lifetime social_security_tax withholdings using the vehicle of a form_1041 trust return the internal_revenue_code provides for no such procedure and contains no statutory authority for obtaining a refund of taxpayer’s personal lifetime social_security_tax withholdings accordingly we conclude that this element of the frivolous_return penalty is satisfied as discussed in section 2a individual above if the service determines that the purported trust is a sham we believe that the frivolous_return penalty may be asserted against the individual standing behind the sham trust that files the form_1041 post-assessment collection including erroneous refund suits it is our understanding that the taxpayers report their lifetime social_security_tax withholdings on line 24e titled federal_income_tax withheld based on this reporting position we will examine whether sec_6201 provides authority for the service to make a summary_assessment sec_6201 provides the service with the authority to make an assessment i f on any return or claim_for_refund of income taxes under subtitle a there is an overstatement of the credit for income_tax withheld at the source or of the amount_paid as estimated income_tax to the extent that the forms at issue claim an amount that equals the total social_security_tax withheld on line 24e of the form_1041 as federal_income_tax withheld which constitutes an income_tax withheld at the source then the amount is properly subject_to the summary_assessment process provided for by sec_6201 given that conclusion we see no need to address the applicability of notice_of_deficiency procedures once assessed the liability may be collected in the same manner as a tax within the ten-year collection statute the service may avail itself of all of the administrative ie levy and judicial ie lien foreclosure suit erroneous refund_suit collection remedies scaf-129429-2 available under the code the service must ensure however that proper statutory and administrative procedures are followed and that the trusts are advised of their rights and provided with all of the required notices one possible remedy for administratively recovering the erroneous refunds issued as a result of the fraudulent form sec_1041 would be jeopardy_levy the general requirements set forth in sec_6330 and sec_6331 do not apply if the service finds that collection of the tax is in jeopardy sec_6330 and sec_6331 instead the service can issue a notice_and_demand for immediate payment and can immediately levy upon the taxpayer’s property in order for the service to make a finding that collection of the tax is in jeopardy the service must show that the taxpayer is or appears to be designing quickly to depart from the united_states the taxpayer is or appears to be designing quickly to place his her or its property beyond the reach of the government either by removing it from the united_states by concealing it by dissipating it or by transferring it to other persons the taxpayer is in danger of becoming insolvent 949_fsupp_473 n d tex the service would not be able to make a jeopardy_levy merely on the basis that the refund was paid as a result of a fraudulent claim or that the fraudulent scheme was being promoted by a third-party individual rather the service would need to conduct some initial investigation to determine first whether the trusts are legitimate and second which if any of the jeopardy criteria exist even if the trusts at issue are legitimate jeopardy may exist if they are transferring or dissipating assets more than likely these trusts are being set up for the sole purpose of receiving the refunds and the refunds are being transferred to other parties such as the trustee or the trustee’s family if that is true then the service could make a determination that collection is in jeopardy because the trust is transferring its assets to third parties or is in danger of becoming insolvent the determination that collection of tax is in jeopardy must be made on a case-by-case basis and the service cannot assume that what is happening with one of these trusts is true with respect to all generally a bankruptcy or a receivership proceeding alone is not sufficient to warrant a jeopardy_levy while evidence of an imminent or actual bankruptcy may be one of the factors in determining whether the taxpayer’s financial solvency is or appears to be imperiled courts generally require more see eg 934_fsupp_341 n d ca cousins v united_states u s t c n d fla given this case law it is our view that bankruptcy or receivership without more does not establish financial insolvency for jeopardy purposes if the trusts are shams that may support making assessments against the individual owners of the trusts filing nominee liens and levying on trust assets however this would not necessarily support a jeopardy_levy against the individual trust owner’s property unless the trust is part of a scheme to dissipate the assets of the individual owner of the trust scaf-129429-2 assuming that the service can satisfy the requirements for making a determination that collection is in jeopardy certain procedures must be followed these procedures are required by the code and the internal_revenue_manual first the internal_revenue_service restructuring and reform act of rra section amended sec_7429 to require that the chief_counsel or_his_delegate personally approve in writing all jeopardy and termination assessments and jeopardy levies prior to the assessment or levy therefore the appropriate counsel official must give prior approval to jeopardy_levy second section a b provides that within five days of making the jeopardy_levy the service must provide the taxpayer with a written_statement of the information upon which the service relied in making the jeopardy_levy this means that the written_statement must specifically describe which of the jeopardy criteria mentioned above the service relied on neither the code nor the regulations prescribe how the written_statement is to be sent ie by certified or regular mail or by personal delivery however irm notice_of_levy handbook sec_3_5 instructs service personnel to try to give pattern_letter p to the taxpayer in person and if personal delivery is not practical to send it to the taxpayer’s last_known_address by certified mail pattern_letter p contains all of the information that the taxpayer is entitled to including the reason for making the jeopardy_levy a description of the taxpayer’s rights to administrative and judicial review under sec_7429 and notice of the taxpayer’s right to administrative and judicial review under sec_6330 if the service determines that a jeopardy_levy is not appropriate in all or some of these cases the service may initiate erroneous refund suits against the trusts or its nominees under sec_7405 regardless of what other remedies are available to the service to recover an erroneous refund the service may always file an erroneous refund_suit pursuant to sec_7405 sec_6532 sets forth the applicable_period of limitations the section provides in relevant part as follows a suit under sec_7405 may be brought at any time within years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact sec_6532 the five-year limitations_period begins to run from the date the taxpayer receives the erroneous refund 519_us_79 the government bears the burden_of_proof on all of the elements of the erroneous refund 272_f2d_387 9th cir united_states v moreno u s t c s d fla thus the service has the burden of interest on an erroneous refund accrues at the underpayment rate from the date of the payment of the refund sec_6602 the sec_6404 abatement provision is not applicable here because the erroneous refunds at issue were caused by the taxpayer trust or a related_party trustee sec_6404 scaf-129429-2 showing that the refund was erroneous and the amount of the refund if the taxpayer raises the statute_of_limitations as a defense the service will also have to show that the applicable statute_of_limitations has not expired neither sec_6532 or sec_7405 nor the regulations thereunder define the term fraud or misrepresentation of a material fact see sec_301_6532-3 webster’s third new international dictionary however defines fraud as an intentional misrepresentation concealment or nondisclosure for the purpose of inducing another to part with some valuable thing a false representation of a matter of fact by words or conduct webster’s third new international dictionary third edition hence in order to show that an erroneous refund was induced by fraud the service will have to show that the taxpayer made false representations concealed information or failed to disclose important facts with the intent of obtaining funds to which he or she was not entitled this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have questions please contact
